Citation Nr: 0217939	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1969.

Initially, the Board of Veterans' Appeals (Board) notes 
that in a Department of Veterans Affairs (VA) Form 9 filed 
in June 2002, the veteran marked the box indicating that 
she desired a hearing before a Member of the Board at her 
local regional office (RO), and that she subsequently 
indicated her willingness to waive such right in favor of 
a videoconference hearing in correspondence to the RO, 
received in July 2002.  However, the record further 
reveals that a subsequent Form 9 received in August 2002 
indicates that she no longer desires a hearing before a 
Member of the Board.  Moreover, her representative's Form 
646 also does not indicate any continuing desire for a 
hearing on the part of the veteran.  Consequently, the 
Board finds that the remand of this matter to afford the 
veteran hearings pursuant to previous requests is not 
warranted.

In addition, the Board notes that it is pursuing 
additional development on de novo consideration of the 
issue of entitlement to service connection for low back 
strain under the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  A claim for service connection for residuals of a back 
injury was denied by an August 1972 rating decision which 
was not appealed.

2.  The evidence received since the rating decision of 
August 1972 pertinent to the claim for service connection 
for low back strain was not previously submitted, relates 
to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of August 1972, which denied a 
claim for service connection for residuals of a back 
injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2002); 38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1972).

2.  New and material evidence has been submitted since the 
rating decision of August 1972, and the claim for service 
connection for low back strain is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has 
already been developed pursuant to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2002) (VCAA).  To begin with, it should be noted that as 
the only issue currently for consideration is based on 
whether new and material evidence has been submitted to 
reopen the claim, the development provisions of the VCAA 
may not yet even be applicable.  In addition, both the May 
2002 statement of the case and June 2002 statement of the 
case advised the veteran that her claim was being denied 
on the basis that she had not submitted new and material 
evidence, clearly implying that it was her obligation to 
do so.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, although the RO did not adjudicate this issue 
pursuant to the new version of 38 C.F.R. § 3.156 
(38 C.F.R. § 3.156 was revised, effective August 29, 2001 
and the instant claim was filed in September 2001), since 
the Board has determined that new and material evidence 
has been submitted to reopen the claim, the Board's 
consideration of this matter without initial consideration 
of the revised version of 38 C.F.R. § 3.156 (2002) by the 
RO and the veteran can not be considered prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Consequently, the Board finds that no further action is 
required under the VCAA with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for low back 
strain.

The record reflects that a rating decision in August 1972 
denied service connection for residuals of a back injury.  
The record does not reflect that the veteran filed a 
timely notice of disagreement with this rating decision.  
Accordingly, it became final under 38 U.S.C.A. § 7105 
(West 1991) when the veteran failed to perfect his appeal 
of that decision within the statutory time limit.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim 
for service connection for low back strain may only be 
reopened if new and material evidence is submitted.  In 
this instance, since the August 1972 rating decision 
denied the claim for service connection for residuals of a 
back injury on the basis that residuals of back injury had 
not been found on previous VA examination in July 1972, 
the Board finds that new and material evidence would 
consist of a current diagnosis of low back disability.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).  

The Board also finds its determination to be consistent 
with the recently revised version of 38 C.F.R. § 3.156, 
since the new provision defines "material" as evidence of 
an unestablished fact necessary to substantiate the claim, 
and the existence of current low back disability would 
clearly establish a fact necessary to substantiate the 
veteran's claim.

In this regard, while the RO currently notes that medical 
evidence received since August 1972 does not include a 
medical opinion linking current back disability to 
service, it does include a June 1972 private medical 
statement diagnosis of low back syndrome with probable 
disc degeneration (it is not clear whether this statement 
was received before or after the August 1972 rating 
decision), an April 1974 private emergency room record 
diagnosis of sciatica, a February 1978 private medical 
record diagnosis of chronic low back strain, a March 1979 
private medical record diagnosis of chronic lumbar sprain, 
August and September 1992 private impressions of 
degenerative changes of the thoracic spine, a January 2001 
private medical report statement noting that magnetic 
resonance imaging (MRI) revealed slight desiccation of the 
L4-5 disc, and a May 2001 private chiropractor's 
impressions that included osteoarthritis of the back.  
Consequently, as to the veteran's claim for service 
connection for low back strain, the Board finds that the 
additional evidence was not previously submitted, relates 
to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that the claim for service 
connection for low back strain is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for low back strain is reopened.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

